Citation Nr: 9902921	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-19 891	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to apportionment of the veterans 
compensation benefits.  

2.  Entitlement to apportionment of the veterans Chapter 31 
vocational rehabilitation benefits.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1981 and from March 1983 to November 1993.  

This matter comes before the Board on appeal from a November 
1994 apportionment determination by the RO denying the 
appellant apportionment of the veterans benefits.  In 
December 1996, the Board remanded the case to the RO for 
additional development; to include obtaining the veteran's 
vocational rehabilitation file and associating it with the 
records assembled for appellate review.  The claims folder 
was returned to the Board without the vocational 
rehabilitation file.

The case was remanded in February 1998 to have the veterans 
vocational rehabilitation file associate with his claims 
folder, to obtain a current financial statement from the 
veteran and to fulfill due process requirements with respect 
to this contested claim.  

The vocational rehabilitation folder was added to the record 
and the veteran was furnished a supplemental statement of the 
case.  The case has now been returned to the Board for 
further appellate review.  


REMAND

Pursuant to the Boards remand, the record shows that the 
veteran was asked to furnish current financial statements by 
RO letter, dated March 10, 1998.  A similar letter of like 
date was sent to the appellant.  

The financial information requested by the RO was received 
from the veteran on March 23, 1998.  A supplemental statement 
of the case, dated March 23, 1998, indicates that the veteran 
and the appellant had failed to furnish the financial infor-
mation requested by the ROs March 10, 1998 letters.  This 
supplemental statement of the case was mailed to the veteran 
on April 14, 1998.  

Thus, the record shows that while the veteran submitted the 
financial information requested by the RO, his submissions 
were never considered by the RO.  Further, the appellant was 
never notified of the nature of his submissions.  Since this 
is a contested claim, the appellant should have been notified 
of the contents of the veterans submissions to allow her an 
opportunity to respond.  

In order to afford the contesting parties due process of law, 
this case is again being remanded to the RO for the following 
actions:

1.  The RO should provide the appellant 
with a second opportunity to furnish the 
financial information requested in the 
March 10, 1998, letter to her.  She 
should be advised that the veteran has 
already responded to a similar request 
and of the nature of his submissions.

2.  The RO should review its 
apportionment decision in light of any 
financial information received from the 
appellant as well as that furnished by 
the veteran in March 1998.  Any 
additional development deemed necessary 
as a result of review of said financial 
information should be undertaken by the 
RO.  

3.  After completion of the foregoing, 
the RO should issue to both parties in 
this contested claim a supplemental 
statement of the case covering the new 
evidence.  Thereafter both the claims 
folder and the vocational rehabilitation 
file should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
